Citation Nr: 1614021	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  00-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for low back injury with 
L5-S1 degenerative joint disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, granted service connection for degenerative joint disease, L5-S1, residuals of back injury with an evaluation of 10 percent effective April 13, 1999.

In a February 2010 decision, the Board denied an initial rating in excess of 10 percent for the low back disability.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By an April 2010 Order, the Court vacated that portion of the Board's February 2010 decision that denied an initial rating in excess of 10 percent for a low back disability and remanded the matter to the Board for compliance with the directives specified by the Court.  

In an August 2010 decision, the Board remanded the case to the RO for further development of the evidence and for due process development. 

By a March 2012 rating decision, the RO increased the Veteran's disability evaluation to 20 percent, effective April 13, 1999.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a June 2012 decision, the Board denied the Veteran's claim for a rating higher than 20 percent.  The Veteran appealed the decision to the Court.  In September 2013, a Memorandum Decision was issued and the Court vacated the Board's decision and remanded the claim to the Board for readjudication consistent with its decision.  The Court determined that the February 2012 VA examination report relied upon by the Board was inadequate.  Specifically, the Court noted that the VA examiner failed to address whether the Veteran experienced additional functional loss and limitation of motion of the thoracolumbar spine during flare-ups of the low back symptoms.

The Board remanded the Veteran's claim for a new VA examination and to obtain medical records in May 2014.  The Board finds the examination performed in March 2015 to be adequate, and notes that private medical records identified by the Veteran and ongoing VA treatment records have been associated with the Veteran's claims file.  As such, the Board finds compliance with its May 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The RO issued a Supplemental Statement of the Case in July 2015, and the appeal has now returned to the Board for further appellate action.

In January 2016, the Veteran's attorney submitted a five-page correspondence to the Board without a waiver of initial consideration of the correspondence by the RO.  After careful review of the correspondence, the Board finds that it is in the nature of argument relating to the issue on appeal, rather than new evidence.  Therefore, a remand to have the RO consider this correspondence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2015).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file contains private treatment records from S. Hospital.  The remaining documents contained in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  For the period prior to September 26, 2003, the symptomology associated with the Veteran's low back injury with L5-S1 degenerative joint disease was mild and manifested only by occasional pain when standing long periods of time or turning certain ways.

2.  For the period from September 26, 2003, the symptomology associated with the Veteran's low back injury with L5-S1 degenerative joint disease was manifested by moderate limitation of motion including during periods of flare-ups, but not forward flexion of the thoracolumbar spine of 30 degrees of less, ankylosis, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12-month period; persistent neurological symptoms or demonstrable muscle spasm; or severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the foregoing with abnormal mobility on forced motion.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for low back injury with L5-S1 degenerative joint disease have not been met during the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7 (2015); 4.71a, Diagnostic Code 5292 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA'S DUTY TO NOTIFY AND ASSIST

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations redefined VA's duty to assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the initial claim was adjudicated in October 1999, prior to enactment of the statute requiring increased notice and assistance.  Nonetheless, VA notified the Veteran of the new requirements and the Veteran has had opportunity to respond during the course of five prior remands from the Board. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The record reflects that VA has made efforts to assist the Veteran in the development of her claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and her attorney.  

The Veteran has been afforded VA examinations in September 1999, May 2007, December 2008, March 2009, March 2011, February 2012, and March 2015 to evaluate her low back disability.  The Board finds the recent March 2015 examination report to be adequate for rating purposes, as the examiner reviewed the Veteran's medical records and claims file, interviewed the Veteran, was informed of and documented the relevant facts regarding the Veteran's medical history and current status, conducted a clinical evaluation, and described the current severity of the Veteran's back disability in sufficient detail so that the Board's evaluation is an informed determination.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor her attorney has identified any outstanding evidence that could be obtained to substantiate the increased rating claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  INCREASED RATING

A.  Applicable Laws and Regulations

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a veteran exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

During the pendency of this appeal, VA amended the rating schedule for evaluating disabilities of the spine under 38 C.F.R. § 4.71a.  These revisions, codified in Diagnostic Codes 5235 through 5243, became effective on September 26, 2003.  61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The new criteria include a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  

When a law or regulation changes after a claim has been filed, but before the administrative appeal process has been concluded, the Board considers both the former and the current schedular criteria.  See, e.g., VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  The veteran is entitled to the most favorable of the versions of a regulation that was revised during his or her appeal.  However, the later in time regulation only applies on and after the date the rule became final and is not to be applied retroactively, unless the regulation states that it should be.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).

In this case, because the Veteran's claim was initiated prior to the new spinal code regulations, the Board will evaluate the claim under both the previous and the current criteria in the Rating Schedule in order to ascertain which version would accord her the highest disability rating.

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time; and (2) whether an increased rating is warranted under the "new" criteria for diseases or injuries of the spine at any time on or after September 26, 2003.  As noted above, the effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change.  Thus, the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.

Effective prior to September 23, 2002, intervertebral disc syndrome was to be evaluated under Diagnostic Code 5293 based on "pronounced" symptoms, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief (60 percent); "severe" symptoms, with recurring attacks with intermittent relief (40 percent); "moderate" symptoms, with recurrent attacks (20 percent); "mild" symptoms (10 percent); or "post-operative, cured" (non-compensable).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) was to be evaluated under Diagnostic Code 5293 based either on the total duration of incapacitating episodes over the prior 12 months, or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurological manifestations, along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 10 percent evaluation was assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation was assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

For purposes of evaluations under Diagnostic Code 5293, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Id. at Note (1).  When evaluating on the basis of chronic manifestations, orthopedic disabilities are to be evaluated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are to be evaluated separately, using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note (2).

Prior to September 26, 2003, under Diagnostic Code 5285, for residuals of fracture of the vertebra, vertebral fractures were evaluated as 100 percent disabling when manifested by cord involvement with the veteran bedridden and requiring long leg braces; a 60 percent rating was provided when there was no cord involvement but there was abnormal mobility requiring a neck brace (jury mast); in other cases, the disability was to be rated on the basis of limitation of motion or muscle spasm with an additional 10 percent for a demonstrable deformity of a vertebral body to be added to the evaluation of the veteran's disability.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).

The Note to Diagnostic Code 5285 stated that, under both ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  

Prior to September 26, 2003, Diagnostic Code 5292 assigned a 10 percent evaluation for slight limitation of motion of the lumbar spine, a 20 percent evaluation for moderate limitation of motion of the lumbar spine, and a maximum 40 percent evaluation for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
Prior to September 26, 2003, lumbosacral strain was rated under Diagnostic Code 5295.  A 10 percent evaluation was assignable for lumbosacral strain with characteristic pain on motion.  A 20 percent evaluation was assignable for lumbosacral strain with muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in a standing position.  A 40 percent evaluation was assignable for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

The September 26, 2003 regulation amendments provide a General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.

With respect to disabilities of the thoracolumbar spine, as opposed to the cervical spine for which the rating criteria have been omitted, the General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  

Normal ranges of motion of the thoracolumbar spine are forward flexion from 0 degrees to 90 degrees, and 0 degrees to 30 degrees for extension, left and right lateral flexion, and left and right lateral rotation.  Id. at Note (2) and Plate V (2015).  Combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

B. Background

The Veteran seeks an initial rating in excess of 20 percent for her low back injury with L5-S1 degenerative joint disease.  The Veteran filed her claim for service connection in August 1999.  

According to the March 2012 rating decision, the Veteran's service-connected low back disorder has been evaluated as 20 percent disabling under Diagnostic Code 5292, effective August 13, 1999, for moderate limitation of motion of the lumbar spine.  The Board notes that, although the rating decision code sheet indicates the applicable diagnostic code as 5242, because the effective date of the 20 percent disability rating is August 13, 1999, and Diagnostic Code 5242 did not exist prior to September 26, 2003, this is clearly erroneous.  

In September 1999, the Veteran was afforded a VA spine examination at which she reported standing long periods of time or turning certain ways caused pain in her mid back.  The pain did not go into her buttocks or into her legs.  Although the VA examiner failed to provide specific range of motion findings for the thoracolumbar spine, the examiner noted that the Veteran had excellent hip, knee, and ankle range of motion; excellent iliopsoas, dorsiflexion, plantar flexion, and quad strength bilaterally; and full and symmetrical deep tendon reflexes at the knee and ankle.  The Veteran was able to toe walk and heel walk without difficulty.  The assessment was that the Veteran had mechanical low back pain without radiculopathy. 

Private treatment records from April 1999 to September 2003 show that the Veteran received care for numerous complaints; however, the records are negative for any history, complaints, or treatment relating to the Veteran's back.  A July 2003 record shows that the Veteran walked 2 to 5 miles daily.  

Similarly, VA treatment records from September 1999 to May 2002 and from April 2004 to March 2005 are negative for any history, complaints, or treatment relating to the Veteran's back.  An October 1999 VA treatment record shows that the Veteran walked and rode a bicycle daily, and an April 2004 record shows that the Veteran walked at least 3 times a week for 30 minutes or more.  

An April 2005 VA treatment record shows that the Veteran reported occasional back pain and requested Ibuprofen for use as needed.  She reported walking at least 3 times a week for less than 30 minutes.

During a May 2007 VA spine examination, the Veteran reported pain in the low back area of about a 5/10, and of 8/10 when she had an exacerbation.  Most of the pain occurred with flare-ups, of which she had about 50 to 100 in the last 12 months that lasted from 45 minutes to 24 hours.  She got off her feet to alleviate her pain.  She was capable of standing about 10 minutes, walking 45 minutes maximum, and driving about 2 hours.  Sleep interruption had been at least 100 times during the last 6 months.  She did not take any medications and denied medical treatment.  She at no time incurred sciatica.  On examination, she was capable of walking on her toes and heels without difficulty and had no limp.  Range of motion of the thoracolumbar spine was to 80 degrees flexion, 20 degrees extension, 30 degrees lateral flexion bilaterally, and 30 degrees lateral rotation bilaterally with pain.  Total combined range of motion was 220 degrees.  She was capable of doing 3 repetitions, but incurred some modest low back pain, but no other abnormalities.  X-rays revealed severe degenerative joint disease at L5-S1 bilaterally.  Overall alignment appeared normal.  The assessment was that the Veteran had moderate degenerative joint disease and bilateral facet arthritis, moderate to severe type.

In December 2008, the Veteran was afforded a third VA spine examination.  On examination, inspection of the spine, gait, position of the head, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion were all normal.  Range of motion of the thoracolumbar spine was to 90 degrees flexion, 20 degrees extension, 19 degrees left lateral flexion, 25 degrees right lateral flexion, and 5 degrees lateral rotation bilaterally.  Total combined range of motion was 164 degrees.  There was mild discomfort with lateral rotation primarily.  Following repetitive motion, there was only pain at 5 degrees, but no objective evidence of fatigue, weakness, lack of endurance, or coordination.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There was no fixed deformity (ankylosis) or abnormality of musculature of the spine.  Sensation appeared normal and no neurological deficit was discovered.  X-rays revealed marked degenerative disc disease at L5-S1.  

During a March 2009 VA spine examination, the Veteran reported that she was experiencing painful motion, stiffness, and muscle spasms.  The pain was in the lumbar region, of gradual onset, sharp, of moderate severity, and of hours duration, and occurred weekly to monthly.  The Veteran denied flare-ups and incapacitating episodes.  She was able to walk more than a quarter of a mile, but less than 1 mile.  She did not use any assistive devices.  On examination, the appearance of the spine was normal and there was no ankylosis.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Range of motion of the thoracolumbar spine was to 80 degrees flexion, 20 degrees extension, 30 degrees lateral flexion bilaterally, and 30 degrees lateral rotation bilaterally.  Total combined range of motion was 220 degrees.  There was objective evidence of pain on active range of motion.  There also was objective evidence of pain following repetitive motion, but no other additional limitation after three repetitions of range of motion.  The examiner noted that the range of motion was "normal" after repetitive use, which the Board takes to mean that there was no change from range of motion prior to repetitive use.  There were no neurologic abnormalities or bowel or bladder impairment.  X-rays continued to show moderate degenerative changes worse in the region of the disc space between L5-S1, with no change from the prior May 2007 study.  The Veteran had no time lost during the last 12 months due to the back disability.  The examiner opined that decreased mobility and pain would "significantly effect" the Veteran's occupational activities, but only moderately effect daily activities such as chores, shopping, and traveling.  The examiner found no effect on exercise, sports, recreation, and activities of daily living.

In March 2011, during a fifth VA spine examination, the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, and spasms.  She reported daily lower back pain that had its onset with daily activities.  It was a dull aching pain, of moderate severity, with constant duration.  She reported pain that radiated from her lower back to both legs that was a sharp, shooting pain.  She was unable to walk more than a few yards, but did not use any assistive devices or braces.  She took only Ibuprofen as necessary.  Upon examination, the Veteran had a normal gait and spinal curvature, without spasm, guarding, or atrophy.  Range of motion of the thoracolumbar spine was to 70 degrees flexion, 20 degrees extension, 30 degrees lateral flexion bilaterally, and 30 degrees lateral rotation bilaterally.  Total combined range of motion was 210 degrees.  The examiner noted objective findings of pain with active range of motion and following repetitive motion; however, there were no additional limitations after three repetitions of range of motion.  The neurological examination was normal with no bowel or bladder impairment.  X-rays were unchanged from the prior studies.  The Veteran specifically reported experienced no incapacitating episodes during the previous 12 months; however, she also reported that she had lost 24 weeks of work in the past year due to lower back pain.  The examiner noted that the Veteran had been assigned different duties at work.  While the Veteran had problems with bending and prolonged standing, she was able to shop and do household chores.  It was the examiner's opinion that the Veteran had a "mild increase in severity of functional activities without significant x-ray changes.  [The Veteran] may continue gainful employment."  The examiner found the Veteran's range of motion was stable.  

An April 2011 VA primary care record shows that the Veteran reported that she "has occasional back pain," and "is currently taking ibuprofen for that, and it is working well for her."

At an October 2011 VA primary care visit the Veteran did not complaint of back pain, but it is noted that the Veteran's back pain was stable on Ibuprofen. 

In February 2012, the Veteran was afforded another VA spine examination because the March 2011 examination was deemed inadequate.  The Veteran's major complaint was persistent daily low back pain that was present mostly at nighttime.  She rated her pain "as 3/10 with rest and 8/10 with activity mostly at night and in bed."  The only medication she used for pain was Advil, taking about 20 tablets per month.  She had not seen a specialist for her spine in more than a year.  She reported pain getting up out of a chair, standing more than 20 minutes, and walking more than 1 block.  She was able to navigate up and down stairs, and was able to carry a gallon of milk and a grocery sack, but not more without pain.  She reported flare-ups "are only at nighttime and reports it severe severe [sic] and approximately 2 times per week."

On examination, range of motion of the thoracolumbar spine was to 80 degrees flexion, 25 degrees extension, lateral flexion 30 degrees bilaterally, and lateral rotation 30 degrees bilaterally, all without objective evidence of painful motion.  Total combined range of motion was 225 degrees.  After repetitive testing, range of motion was to 70 degrees flexion, 10 degrees extension, 30 degrees extension, lateral flexion 30 degrees bilaterally and lateral rotation 30 degrees bilaterally.  Total combined range of motion was 200 degrees.  The examiner noted that the additional limitation of motion with functional loss/impairment with repetitive testing was caused by less movement than normal and excess fatigability.  The examiner also noted interference with sitting, standing, and/or weight-bearing after repetitive use.  However, the Veteran walked without a limp and had no evidence of weakness in the lower extremities.  There was localized mild tenderness in the low lumbar spine area of L5-S1 without evidence of paravertebral muscle spasm.  Strength testing was 5 out of 5 without atrophy and her sensory examination was normal.  There was no objective evidence of radicular pain or other symptoms due to radiculopathy and no neurological abnormalities, including bowel or bladder problems.  X-rays revealed moderate to severe degenerative joint disease at L5-S1 and mild bilateral facet hypertrophy at L5-S1.  The examiner stated that the Veteran had intervertebral disc syndrome and that she experienced incapacitating episodes lasting at least 2 weeks but less than 4 weeks out of the previous 12 months.  The Veteran used no assistive devices.  The examiner opined that there had been "[n]o significant change since prior x-rays.  Her clinical evaluation including complaints, and findings on examination reveal slight functional impact."  The examiner found that the Veteran's back disability did not impact her ability to work.  

A November 2012 VA primary care record shows that the Veteran reported that she "has not had any back pain recently.  She does take ibuprofen with significant relief as needed."  

A September 2013 private emergency room record shows that the Veteran reported that she had degenerative back disease, but records are negative for pain and complaints relating to the back.  September 2013 and October 2013 private treatment records, for what appears to be an inpatient admission, reveal no complaints of back pain.

An October 2013 VA psychiatric nursing inpatient admission evaluation shows that the Veteran reported chronic back pain, but that it was currently 0/10.  The pain was described as an ache and intermittent.  The Veteran had no problem with mobility, was able to perform activities of daily living, and did not have a gait problem.  During a neuropsychology consultation, the Veteran reported "occasional pain symptoms due to her vertebral disc, which she rated at a '2' (1-10; min-max)."  There was no treatment for back pain during the admission of more than one week.  Pain assessments consistently showed the Veteran reported 0/10 pain with no pain in the prior 24 hours.  She participated in an inpatient exercise program and performed general conditioning, range of motion/stretching, and strengthening exercises, and went bowling during the admission.  

A private September 2014 x-ray shows advanced lumbar spondylosis at L5-S1.

In March 2015, the Veteran was afforded a seventh VA spine examination.  As noted in the introduction, the Court found that the February 2012 examination was inadequate to the extent that the VA examiner failed to address whether the Veteran experienced additional functional loss and limitation of motion during flare-ups.  

At the March 2015 examination, the Veteran reported that her back pain was constant, like a toothache, and present all the time on a low level of about 3/10.  She reported that "this pain does not impair any of her daily activities.  She is fully functional" and "not disabled from her back pain."  She did complain of flare-ups, which she described as sharp pain that occurred when she moved in a certain direction; however, she did not know what movement might cause the pain.  The sharp pain could happen any time of the day or night.  She reported than when she got the sharp pain she felt that her breathing was restricted.  She reported a "catch of her breath" and that she felt comfortable lying down.  When she had a flare-up, "[s]he mostly lies down and wiggles her toes and moves her legs a certain way, and the catch is relived [sic] and the pain goes away.  The average duration of pain is about 20 minutes."  "She does not know how disabled she is from the back pain, but she says she has 'breathing problems', so she has to lie down.  She lies down, and within 20 minutes she's good and she's good to go."  Flare-ups occurred at least every week.  During a flare-up, she had to stop doing all her activities due to pain.  The Veteran never visited an emergency room or had to go to a physician's office because of her back pain during a flare-up.  She reported that, at times, when she had a flare-up, she felt the pain may go to the posterior aspect of her thigh to the knee.  However, she denied a history of pain radiating to her lower extremities, weakness or numbness of her lower extremities, any change in control of her bowel or bladders, and any saddle anesthesia.  

With respect to treatment, the Veteran reported she was treated symptomatically for her back pain with pain medications and relaxants.  She did not recall being referred to a pain clinic, to a chiropractor, a neurologist, neurosurgeon, or orthopedic surgeon in the VA system or the private sector for her back disability.  She was never hospitalized or seen in the emergency room for her back pain.  She was currently taking only Naproxen and Tylenol as needed.

On examination, the Veteran was not in any physical distress.  In fact, the examination of her back revealed a normal back.  She was able to walk on her toes and heels without any difficulty, and was able to tandem walk.  The sensory examination was bilaterally symmetrical and no sensory deficits were noted.  The examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no guarding or muscle spasm of the back, muscle atrophy, ankylosis of the spine, or thoracic vertebral fracture with loss of 50 percent or more of height.  Muscle strength was normal.  The examiner found that the Veteran did not have intervertebral disc syndrome.  She did not use any assistive devices.  Initial range of motion was all normal, without objective evidence of pain, including with weight bearing.  The Veteran was able to perform repetitive use testing without any loss of range of motion.  She was not examined immediately after repetitive use over time; as such, the examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner noted that the Veteran reported "that although she is fully independent in all [activities of daily living], because of her back condition she had to give up some activities such as gardening which requires repeated bending.  She is currently not employed but she stated that she enjoys being active in her life."  The Veteran retired from active duty and VA in 2005, with 40 years of total service.  Thereafter, she worked in the private sector.  She also went to school and got her bachelor's degree from Liberty University.  


C. Analysis

After a careful and thorough review of all the medical and lay evidence of record, and taking into account possible additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, the Board finds that the currently assigned initial 20 percent disability rating for the Veteran's low back injury with L5-S1 degenerative joint disease assigned appropriately approximates the Veteran's degree of disability for the entire period on appeal.  

Period Prior to September 26, 2003 - Old Rating Criteria

As discussed above, the Board must apply only the earlier "old" version of any applicable regulation for the period prior to the effective date, which for most of the regulations at issue was September 26, 2003.  The exception to that effective date is Diagnostic Code 5293 for intervertebral disc syndrome, which went in to effect on September 23, 2002.  However, there is no evidence prior to the February 2012 VA examination that the Veteran was ever diagnosed with intervertebral disc syndrome.  As such, Diagnostic Code 5293 is not for application during this period.

For the period prior to September 26, 2003, the evidence shows that the Veteran's low back disability was mild and manifested only by occasional pain when standing long periods of time or turning certain ways.  The only time the Veteran ever complained of back pain was at the VA examination; although, she had numerous opportunities to do so and to seek treatment when seeing other health care providers during this period.  There is no evidence of any treatment for the occasional pain, including the use of over-the-counter pain medication.  The September 1999 VA examiner did not note that the Veteran had any limitation of motion in her spine.  The Board would expect the examiner to note any limitation if present, given that it was an examination of her spine.  The Veteran was able to toe walk and heel walk without difficulty and there is no evidence of an altered gait.  In addition, the Veteran reported in October 1999 that she walked and rode a bicycle daily, and in July 2003 that she walked two to five miles daily.  There was no evidence of radiculopathy or reports of flare-ups during this period.  

The Board notes that, given the Veteran's mild symptomatology, the most appropriate rating would be a 10 percent evaluation for lumbosacral strain with characteristic pain on motion under Diagnostic Code 5295, or, possibly, a 10 percent evaluation for slight limitation of motion of the lumbar spine under Diagnostic Code 5292.  The Board does not find that the Veteran manifested symptoms that would warrant a 20 percent evaluation during this period.  

Nonetheless, a 20 percent evaluation has been provided for the Veteran's symptoms and the Board is not at liberty to disrupt that rating in the instant appeal.  Thus, the Board finds that a 20 percent rating under Diagnostic Code 5295 for moderate limitation of motion of the lumbar spine is the most appropriate diagnostic code under which to rate the Veteran.  There is no evidence that the Veteran exhibited lumbosacral strain with muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in a standing position to warrant a 20 percent rating under Diagnostic Code 5295.

With respect to diagnostic codes that would provide the Veteran with a rating higher than 20 percent, given that the Board finds that the Veteran's symptoms were mild at best, a 40 percent rating under Diagnostic Code 5292 for severe limitation of motion of the lumbar spine is not warranted.  There is no evidence of record that the Veteran exhibited severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the foregoing with abnormal mobility on forced motion that would warrant a 40 percent rating under Diagnostic Code 5295.  Diagnostic Code 5285 is not for application because there is no evidence that the Veteran sustained a fracture of the vertebra.

In sum, the Board finds that the currently assigned 20 percent evaluation under old Diagnostic Code 5292 for moderate limitation of motion of the lumbar spine more than adequately approximates the Veteran's manifestation of occasional pain during this period.  

Period from September 26, 2003

With respect to the period from September 26, 2003, the Board finds that the currently assigned 20 percent rating under old Diagnostic Code 5292 for moderate limitation of motion of the lumbar spine most nearly approximates the Veteran's symptomology during this period, including with additional functional loss due to pain, weakness, excess fatigability, or incoordination with repeated use or during flare-ups.

A rating higher than 20 percent cannot be assigned under the current General Rating Formula for Diseases and Injuries of the Spine because there is no evidence of forward flexion of the thoracolumbar spine of 30 degrees of less, no favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  The Veteran exhibited forward flexion of the thoracolumbar spine of no less than 70 degrees and there was no evidence of ankylosis.  

With regard to applying the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the evidence of record does not appear to support the finding of the February 2012 VA examiner that the Veteran had incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the previous 12 months.  The Board notes that none of the other VA examiners found that the Veteran had intervertebral disc syndrome, including the March 2015 VA examiner.  Even if the February 2012 VA examiner was correct that the Veteran had intervertebral disc syndrome, there is no evidence of record that would suggest that the Veteran ever experienced a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Rather, according to the Veteran herself, at the time of the February 2012 examination, she had not sought treatment for her low back disability in more than a year.  In any event, to warrant a rating higher than 20 percent, there must be evidence of incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the previous 12 months.  There is no such evidence in this case.  

With regard to assigning a higher rating under the old Diagnostic Code 5293, intervertebral disc syndrome was to be evaluated based on "pronounced" symptoms, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc.  As noted above, only the February 2012 VA examiner ever diagnosed the Veteran with intervertebral disc syndrome, but the February 2012 examiner opined that the symptoms of the Veteran's disability were mild to moderate.  Moreover, no examiner found evidence of persistent neurological symptoms or demonstrable muscle spasm.  Thus, a rating in excess of 20 percent under old Diagnostic Code 5293 is not warranted.  

The Board also finds that a higher rating under old Diagnostic Code 5292 for limitation of motion of the lumbar spine is not warranted.  Although a maximum 40 percent evaluation is warranted for severe limitation of motion of the lumbar spine under this diagnostic code, the medical evidence fails to demonstrate that the Veteran was ever found to have "severe" limitation of motion of the lumbar spine during the course of this appeal.  At its worst, the Veteran exhibited forward flexion of the thoracolumbar spine of no less than 70 degrees and had a combined range of motion of 164 degrees.  By way of reference, under the current General Rating Formula, this would warrant no more than a 10 percent rating.  At the March 2015 examination, the Veteran's range of motion was normal before and after repetitive use testing, without evidence of objective pain.  Also at the March 2015 VA examination, the Veteran reported that her back disability did not impair any of her daily activities and that she was fully functional.  She also reported that she enjoys being active in her life.  There is no evidence of record that the Veteran's gait or the appearance of her spine was abnormal, or that the Veteran appeared to be in distress at her examinations.  The Veteran never used any assistive devices.  Other than a request for Ibuprofen for use as needed for occasional back pain in April 2005, there is no evidence of record that the Veteran sought treatment for her back.  At her March 2015 examination, she specifically denied that she had ever seen a specialist for her back.  The Veteran treated her limitation of motion and pain with no more than over-the-counter medications.  No VA examiner ever opined that the Veteran's back disability prevented her from working.

With respect to old Diagnostic Code 5295 for lumbosacral strain, there is no evidence of record that the Veteran exhibited severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the foregoing with abnormal mobility on forced motion that would warrant a 40 percent rating.

The Board has considered whether other diagnostic codes are applicable to the Veteran's low back disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, there is no evidence that the Veteran has been diagnosed with any of the following disorders as applicable to the thoracolumbar spine at any time during the course of this appeal:  vertebral fracture or dislocation, sacroiliac injury or weakness, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, or spinal fusion.  

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, again, the Board has carefully considered the Veteran's reported symptoms due to her low back disability.  However, the Board finds that the 20 percent disability rating currently assigned under old Diagnostic Code 5292 already contemplates the potential problems associated with degenerative joint disease of the lumbar spine, such as pain with motion and functional limitation on use, including during periods of flare-ups.  Significantly, the VA examinations revealed no additional limitation of motion resulting from repetitive use that would meet the criteria for a higher rating under any of the aforementioned diagnostic codes.  

The Board acknowledges that the Veteran reported at her May 2007 examination for the first time that she had about 1 to 2 flare-ups per week in the last 12 months that lasted 45 minutes to 24 hours with pain rated at 8/10.  While the Veteran reported that she got off her feet to alleviate her pain, she did not indicate that she required bed rest to alleviate it.  She also did not take any medication or seek treatment for the flare-ups.  Moreover, after repetitive use testing, the Veteran incurred some modest low back pain, but the examiner found no other abnormalities or limitations.  Thus, the Board finds it logical to conclude that the flare-ups were only minor in nature.  

The Veteran did not report flare-ups at her December 2008 examination, specifically denied them at her March 2009 examination, and did not report them at her March 2011 examination.  Following repetitive motion at each examination, there was pain, but no objective evidence of decreased range of motion, fatigue, weakness, lack of endurance, coordination, or other additional limitation.  

At her February 2012 examination, the Veteran rated her pain "as 3/10 with rest and 8/10 with activity mostly at night and in bed."  She reported flare-ups "are only at nighttime" and reported them as severe and approximately 2 times per week.  Her combined range of motion prior to repetitive use was 225 degrees (normal 240 degrees), and after was 200 degrees.  The examiner noted the decrease in function was due to less movement than normal and excess fatigability.  While the Veteran was experiencing some functional loss with flare-ups, it again appear to be minor.  The Veteran's range of motion decreased by only 25 degrees.  The only medication she used for pain was over-the-counter Advil, taking about 20 tables per month (less than one a day).  The flare-ups occurred only once or twice a week, mainly at night, and were not reported as prolonged or incapacitating.  Moreover, the examiner considered the Veteran's complaints and her examination and found the Veteran suffered only "slight functional impact" from her back disability.

At her March 2015 examination, the examiner thoroughly questioned the Veteran about her flare-ups.  The Veteran complained of flare-ups that she described as sharp pain that occurred when she moved in a certain direction, which could happen any time of the day or night and occurred at least weekly.  When the Veteran had a flare-up, she lay down for about 20 minutes, wiggled her toes, moved her legs, and was "good to go."  She reported that the pain did not impair any of her daily activities and she was fully functional.  While she had to stop all of her activities during a flare-up and lie down, she never visited an emergency room or went to see a physician because of a flare-up.  She was taking only over-the-counter medications as treatment.  The Veteran's range of motion was normal before and after repetitive use testing without objective evidence of pain or limitation of function with repetitive use.  While the Veteran was not able to be examined after repetitive use over time, the examiner noted that the Veteran reported that she was fully independent in her activities of daily living, but did have to give up some activities, such as gardening that requires repeated bending.  The examiner also noted that the Veteran reported being active in her life, retired in 2005 from Federal service but continued to work in the private sector, and obtained a bachelor's degree.  As such it is reasonable for the Board to conclude that the Veteran's flare-ups were minor in that they lasted only about 20 minutes, occurred only at least once a week, did not require any significant medical treatment, and did not result in any significant functional impairment.

In sum, while the Veteran did report flare-ups, the collective evidence of record shows that there were generally mild, of short duration, and relieved by over-the-counter medications without any significant functional impairment.  Moreover, the Veteran only reported flare-ups at 3 of 7 examinations so they appear to be intermittent and the Veteran never reported more than 2 flare-ups per week.  As such, the Board finds that the 20 percent disability rating currently assigned adequately contemplates the degree of functional loss demonstrated.

The Board finds further that there is no basis for staged rating of the Veteran's low back disability pursuant to Fenderson, as the Veteran's back disability remained relatively stable, or even improved by the end of the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Board acknowledges that the Veteran is competent to describe her back pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran is competent to report her symptoms, the Board unfortunately cannot find the Veteran credible regarding the severity and frequency of her back pain.  In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

It appears to the Board that the Veteran over reports the severity and frequency of her back pain and flare-ups at her VA examinations.  For example, at her March 2011 VA examination she reported daily lower back pain that was a dull aching pain, of moderate severity, with constant duration.  However, at an April 2011 VA examination the next month, she reported that she had only "occasional back pain."  An October 2011 VA primary care record shows the Veteran did not report back pain.  Then, at her February 2012 VA examination, the Veteran reported persistent daily low back pain that was present mostly at nighttime.  A November 2012 primary care record shows that the Veteran reported that she "has not had any back pain recently."  September and October 2013 private care records, that included an inpatient visit, are negative for complaints of pain.  October 2013 VA records show that the reported "occasional pain symptoms" rated at 2/10.  However, she had no pain during the inpatient admission of over a week despite participating in the exercise program and going bowling.  The Board finds the statements the Veteran made during the course of treatment to be more credible than those made during the course of her VA examinations.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, 742, 116 L.Ed.2d 848 (1992) ("statements made in the course of receiving medical care . . . are made in contexts that provide substantial guarantees of their trustworthiness.")

The foregoing inconsistencies and direct contradictions in the record weigh against the Veteran's credibility as to her assertions regarding the severity of her pain.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

In addition, although the Board cannot reject a claimant's statements merely because he or she is an interested party, the claimant's interest may affect the credibility of his or her testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  Thus, the Board finds that the Veteran's testimony is not credible due to her bias and self-interest in obtaining a higher disability evaluation.  

The Board also acknowledges that the Veteran reported at her March 2011 VA examination that she had lost 24 weeks of work in the past year due to lower back pain.  The Board finds this statement not to be credible because it is inconsistent with the other evidence of record.  The Veteran specifically reported that she experienced no incapacitating episodes during the previous 12 months, which means to the Board that she did not have prolonged periods of severe symptoms.  She reported a history of fatigue, decreased motions, stiffness, weakness, spasms, and daily dull aching pain.  She also reported that she could only walk a few yards.  However, the objective evidence shows that she had a normal gait without muscle spasm.  Her combined range of motion was near normal at 210 degrees.  The examiner noted that the Veteran had problems with bending and prolonged standing, but that she was able to shop and so household chores.  The examiner opined that she had experienced a "mild increase in severity of functional activities," but that she was able to continue working.

In sum, the Board finds that the Veteran's symptoms during the entire period on appeal do not more nearly approximate the next higher available rating criteria, including with additional functional loss due to pain and during flare-ups.  Thus, the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis as requested by the Veteran's attorney.  

The Rating Schedule represents as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a),(b) (2015).  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In this case, the schedular evaluation is not inadequate.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back injury with L5-S1 degenerative joint disease with the established criteria found in the Rating Schedule.  The schedular rating criteria contemplate the extent and severity of the Veteran's symptoms, which primarily consist of pain and functional impairment.  The symptoms associated with the Veteran's low back disability are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  The Veteran has not described any exceptional or unusual features of his disability.  In fact, the Veteran has stated that she is fully functional, her back does not impair any of her daily activities, and she is active in her life.  There also is no objective evidence that any manifestations are unusual or exceptional.  The Veteran was able to work during most of the appeal period until she retired and to obtain a bachelor's degree.  She did not require any assistive devices and over-the-counter medication was sufficient to manage her pain symptoms.  The criteria for the rating of 20 percent for the period on appeal more than reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition and her service-connected disabilities do not combine to create an exceptional circumstance.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial rating in excess of 20 percent for low back injury with L5-S1 degenerative joint disease is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


